Title: Madison and the Problem of Mexican Independence: The Gutiérrez-Magee Raid of August 1812, 1 September 1812 (Editorial Note)
From: 
To: 


Editorial Note
The “illegal enterprize” referred to by JM in his 1 September 1812 letter to Monroe was the Gutiérrez-Magee raid, a filibuster into the Spanish province of Texas that had commenced on 8 August 1812. Details of the background and the conduct of this expedition have frequently been recounted by historians with scholarly interests in either the origins of the movement for Texan independence or the troubled diplomatic relations between Spain and the United States in the early nineteenth century. In many instances the narratives thus produced have given rise to significant disagreements over how far JM and his administration might have been implicated in the raid. Specifically, these disagreements center on the question of whether the involvement in the raid of JM’s agent to Cuba and Mexico, William Shaler, can be adduced as evidence that JM himself was prepared to sponsor or to condone filibustering as a covert means of making good the claim that the United States had acquired Texas in the Louisiana Purchase of 1803. At the heart of those disagreements is the issue of whether Shaler was acting within or beyond the instructions he had received from the administration when he commenced his mission in the summer of 1810 (Madison and the Collapse of the Spanish-American Empire: The West Florida Crisis of 1810, 20 Apr. 1810, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (5 vols. to date; Charlottesville, Va., 1984–)., 2:310–11).
As far as JM’s instructions to Shaler are concerned, there is little room for controversy. Those instructions expressly precluded Shaler from “interference of any sort” in the “internal system” of either Cuba or Mexico, directing him instead to seek out the likely successor regime to the Spanish government of Mexico for the purpose of commencing conversations on trade prospects and border problems. Because the administration did not want any independent Mexican government to adopt the position that Madrid had taken with respect to the extent of the Louisiana Purchase, in the event of these conversations being “drawn to the South Western boundary of Louisiana,” Shaler was authorized to say that “the United States will carry into that discussion, particularly in case it should take place with a neighbouring instead of a foreign authority, a spirit of amity and equity, which, with a like spirit on the other side, forbids any unfavorable anticipations.” Vague though that formulation was, these instructions assumed that boundary disputes were to be negotiated and settled by treaties; they did not require or sanction active involvement in filibustering (Robert Smith to Shaler, 18 June 1810 [PHi: William Shaler Papers]).
If Shaler was not authorized to organize or to participate in a filibuster, the question arises how he nevertheless became associated with just such an activity. Here it must be recalled that Shaler’s original mission was to travel through Cuba, obtain a passport to enter Mexico at Veracruz, whence he could proceed to the interior, and gather information about the progress of the rebellion against the Spanish authorities and about the regime that might succeed their rule. This aspect of the mission was unsuccessful. Shaler failed to obtain a passport for Veracruz and was expelled from Havana in November 1811, so that he had little choice but to set out for New Orleans, where he arrived in late December 1811 (Madison and the Collapse of the Spanish-American Empire, 20 Apr. 1810, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (5 vols. to date; Charlottesville, Va., 1984–)., 2:310–11; Shaler to JM, 23 Mar. 1812, ibid., 4:259–60). Moreover, developments in Mexico, as reported in the newspapers of New Orleans in the early weeks of 1812, could have left Shaler with little doubt that it would be impossible for him to reach the interior via Veracruz in the foreseeable future. JM’s agent was therefore looking for alternative ways in which he might resume the original purpose of his mission (Shaler to Monroe, 27 Dec. 1811 and 27 Jan. 1812 [NNPM: Shaler Letterbooks]; Louisiana Gazette and New-Orleans Daily Advertiser, 14 Feb. 1812).
The arrival of José Bernardo Maximiliano Gutiérrez de Lara in New Orleans, where he and Shaler were introduced by Governor Claiborne in late March 1812, provided Shaler with the opportunity to restart his mission. The agent took the Mexican rebel under his wing, advancing him various sums of money amounting to between $400 and $500 for food, clothing, and accommodation. Shaler then accompanied Gutiérrez to Natchitoches, where they arrived on 28 April 1812. Throughout this journey, and for some weeks thereafter, Shaler not only continued to pay expenses for Gutiérrez but also seized the opportunity to advise him on political matters, assuming that the cultivation of a personal relationship would advance the goals of his mission. Shaler also advised the administration of the course he was taking. Monroe approved these decisions in May 1812, informing Shaler that the president wished him to continue immediately to Mexico to fulfill the purposes of his original instructions (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (5 vols. to date; Charlottesville, Va., 1984–)., 4:38–39 n. 1, 260–61 n. 2; Shaler to Monroe, 9, 23, and 30 Mar. 1812; Claiborne to Shaler, 7 Apr. 1812 [DNA: RG 59, Communications from Special Agents]; Monroe to Shaler, 2 May 1812 [DLC: William Shaler Papers]).
Gutiérrez was no stranger to Natchitoches. He had passed through the settlement in September 1811 while en route to Washington in the company of another of Miguel Hidalgo’s supporters, José Menchaca. In a later account Gutiérrez recalled that he and Menchaca had adopted a plan whereby the latter would recruit troops, including Americans, to march on San Antonio de Béxar and establish a provisional government there. The former would travel on to Washington and purchase arms after Menchaca had informed him of the establishment of the provisional government. While in Washington in December 1811, Gutiérrez learned that Menchaca had betrayed their cause, and it seems likely that when he returned to Natchitoches, he set about trying to renew the schemes and contacts he had established some eight months earlier. How much Shaler knew about these activities of Gutiérrez is difficult to ascertain. That he knew something of them is clear enough from his correspondence with the State Department over the spring and summer of 1812, but the same correspondence shows equally clearly that JM’s agent also came to disapprove of many aspects of the conduct of his Mexican traveling companion (Gutiérrez to the Mexican Congress, 1 Aug. 1815, in Gulick et al., Papers of Mirabeau Buonaparte Lamar, 1:7–9, 11–12).
Initially, Shaler had taken positively to Gutiérrez, but this did not last. Beginning in May 1812 the agent’s letters to Monroe betray growing unease over Gutiérrez’s activities, and by July, Shaler concluded that the Mexican was a weak and sorry figure, too easily given to “ridiculous flights of vanity.” This discomfort arose in part because Shaler sensed that he had misjudged the character of Gutiérrez, but also, more important, because he suspected the Mexican was acting “a double part” with him with respect to his future plans. So far as Shaler could make out, these plans did encompass a filibuster that would involve Americans in Mexican politics, and Shaler concluded that Gutiérrez had reached “private and confidential” understandings with Americans throughout the southwestern states, including John Adair of Kentucky. Yet the Mexican’s plans also seemed to be predicated on his receiving assistance from France, or at least so Shaler believed after learning that an agent of Napoleon had visited Gutiérrez in Natchitoches. None of these arrangements, Shaler supposed, would be favorable to administration interests in the Southwest (Shaler to Monroe, 17 and 22 May, 12 and 23 June, and 12 July 1812 [DNA: RG 59, Communications from Special Agents]).
When Shaler transmitted this news to Washington, he specifically coupled it with clear warnings that a filibuster along the lines that Gutiérrez appeared to be planning could not advance administration policy toward Mexico, and he even pointedly inquired at one stage whether a filibuster was what the president intended. In this context Shaler unequivocally stated that his own preference was not for filibustering but for direct intervention by the United States in Mexico in order to prevent the spread of British influence in the province. That Great Britain would turn its attention to Mexico Shaler took for granted. His reasoning was based on the assumption that the impending outbreak of war between Great Britain and the United States would inevitably lead to war with Spain. Once the latter development had occurred, Shaler believed that Great Britain would remove the Cádiz regency to Mexico—as it had relocated the Portuguese monarchy to Brazil in 1807—and then use the Spanish colony as a base from which to attack the United States (Shaler to Monroe, 17 May, 12 and 23 June, and 12 July 1812 [ibid.]).
Nowhere in the correspondence with Monroe in which Shaler laid out this scenario is there any proof that JM’s agent was personally directing the insurgent activities of Gutiérrez as the latter went about organizing the Republican Army of the North that became the vanguard of the filibuster. Shaler did, however, advance Gutiérrez a further $100 on 18 June 1812 as a contribution toward the production of “printed proclamations” that the Mexican planned to send to rebel groups and leaders in Mexico. Whether Shaler realized that this step might be construed as a violation of his instructions is unclear. He merely told Monroe that he thought it “proper” to make the advance, in part, it would seem, in the hope that one of Gutiérrez’s couriers would return to Natchitoches within the month “with an exact account of the state of the revolution in the interior of Mexico.” At this juncture it was still the mission to Mexico rather than the filibuster that was uppermost in Shaler’s mind (Shaler to Monroe, 23 June 1812 [ibid.]).
However, by this stage Shaler had also concluded that it was beyond his power to prevent the raid into Texas anyway. He therefore gave Gutiérrez a warning to the effect that the members of the administration in Washington, no matter how much they might wish for Mexican independence, would not approve of any “unauthorized proceedings, by men unknown, not under their control, and in no manner possessing their confidence,” but it was to no avail. The Mexican was almost contemptuous in the manner in which he dismissed such scruples. Yet Shaler had long felt a deep sympathy for, and interest in, the cause of republicanism in Spanish America, and his response to Gutiérrez’s conduct was not to withdraw that sympathy and interest but to transfer them elsewhere, namely to Augustus W. Magee, a U.S. Army lieutenant who had resigned his commission in June 1812 and joined the filibuster. Again, the goals of his mission appear to have been Shaler’s main concern. The agent hoped that Magee and other Americans in the filibuster would provide a steadying hand and prevent the Mexicans from “running into the extravagance of revolutionary injustice and tyranny.” If the raid was “well conducted” and resulted in the establishment of a republican beachhead in northeastern Texas, Shaler predicted that he could then embark on his mission and reach the interior of Mexico. Partly in accordance with the view that he should not enter Mexico prematurely and partly because he was indisposed by illness, Shaler did not accompany the filibuster into Texas. He remained at Natchitoches, biding his time (Shaler to Monroe, 23 June, 18 Aug. [ibid.], and 27 Aug. 1812 [NNPM: Shaler Letterbooks]; Shaler to Claiborne, 25 and 27 Aug. 1812 [ibid.]).
Shaler’s conduct at Natchitoches, however, placed him—and by implication the administration—in an ambiguous position. It is quite plausible to maintain that Shaler did not approve of, or contribute very significantly to, the organization of the Gutiérrez-Magee raid. At the same time, though, the agent never concealed the fact that he also intended to take advantage of that raid as a means of realizing JM’s instructions. In choosing this tactic, Shaler was probably more guilty of a certain naïveté about the possible consequences of his actions than he was of a deliberate perversion of JM’s policy. Shaler had believed he could at least influence, if not control, the conduct of Gutiérrez, but by mid-1812 he had found that he could not. Nevertheless, his decision to follow in the wake of the filibuster in order to gain entry into Mexico inevitably created the impression that the administration had committed itself to supporting the raid. That impression was as unfortunate in its results as it was inaccurate in its representation of JM’s intentions, and the reputations of both Shaler and the president have suffered accordingly. To this day it has always been difficult to dispel the notion that a filibuster to seize Texas was the first major policy decision of JM’s administration regarding the Mexican nation as it struggled to come into existence.
But even if JM can be acquitted of the charge of intending to organize or to sponsor a filibuster, there remain some other circumstances that have been adduced to support the contention that the Gutiérrez-Magee raid embodied an administration policy to detach Texas from Mexico. Among them are the tardiness of federal and state officials in their efforts to suppress the filibuster under the provisions of the 1794 Neutrality Act and the fact that the ranking U.S. Army officer in the region, Brig. Gen. James Wilkinson in New Orleans, removed a company of troops—which might have been employed to prevent the raid—from Fort Claiborne to Baton Rouge shortly before the filibuster entered Texas. In hindsight, these actions, or failures to act, have been invested with a sinister meaning, and in some cases they have been regarded as clear proof that all American officials along the southwestern frontier tacitly understood that the administration wished to see no obstacles placed in the path of the filibuster. Indeed, even statements from American officials suggesting that they did, in fact, make some effort to suppress the filibuster have been interpreted as evidence that such claims were designed mainly to mislead public opinion and to convince Spain and other nations that the United States could not be accused of violating its obligations as a neutral nation.
Leaving aside the fact that the administration and other American officials probably produced many more statements to the effect that they desired the suppression of the filibuster than any reasonable requirements of plausible deniability might dictate, it is certainly true that these same officials were slow to enforce the 1794 neutrality legislation. Governor Claiborne in New Orleans, for example, knew that a filibuster might be gathering in the Neutral Ground, but he did not direct the appropriate district judges and attorneys to commence legal action until less than a week before the raiding party set out for Texas. Consequently, the governor’s official proclamation condemning the filibuster was not issued until 11 August 1812, three days after the expedition had left the Neutral Ground. It cannot be proved, however, that Claiborne delayed his proclamation until he knew the raid had commenced, and the belated timing of his proclamation was regretted by Shaler, who believed, perhaps too optimistically, though not necessarily insincerely, that an earlier expression of official displeasure might have prevented the expedition’s departure (Claiborne to Monroe, 10 Aug. 1812, in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 6:158–60; Shaler to Claiborne, 25 and 27 Aug. 1812 [NNPM: Shaler Letterbooks]).
Yet it should not be assumed that the enforcement of the law against filibustering was an easy or routine matter. Accurate information about the raid was hard to come by, and the local officials who received Claiborne’s directives usually lacked the resources to take on sizable numbers of armed men. Moreover, it was not clear that the Republican Army of the North was in violation of the law anyway. Gutiérrez and his associates had anticipated that contingency by stipulating that volunteers for the raid should “repair to the west of the Sabine river (out of the boundaries of the United States of America) and there arm and equip themselves.” John Dick, the U.S. attorney for Louisiana, learned all too well the effectiveness of such precautions when he tried to detain suspected filibusters crossing American territory. The courts, lacking clear evidence that “individuals found with arms” were “engaged in any illegal undertaking,” declined to convict, and once on the Neutral Ground, these men were beyond the reach of the law. Shaler too pointed to this difficulty when he wrote to Monroe in August 1813: “The first adventurers in this expedition assembled on the desolate banks of the Sabine, Since that time there ha⟨s⟩ never been within the territory of the United States the least appearance of armament, or military preparation, the Volunteers went out either Singly, or in Small bands, usually armed as hunters, and what few Supplies have been procured here [in Natchitoches] have been furnished in the common way of trade” (“Stipulations to Be Entered into by a Certain Number of Volunteers,” enclosed in Claiborne to Monroe, 6 July 1812 [DNA: RG 59, ML]; Shaler to Monroe, 7 Aug. 1813 [DNA: RG 59, Communications from Special Agents]; John Dick to Monroe, 1 Mar. 1816, ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 4:431–32).
As for Wilkinson, it has become difficult for historians to view his conduct as anything other than conspiratorial at best and treacherous at worst. The general did not take up his command in New Orleans until 9 July 1812, and there is no evidence to suggest that the administration had ever alerted him to the assembling of a filibuster west of the Sabine River. In the period immediately following his arrival on the Gulf Coast, Wilkinson was overwhelmed by the problems of defending a front of over six hundred miles—from Natchitoches to Fort Stoddert—with a force of 1,680 men, no more than half of whom, he estimated, would be disposable troops. His decision to remove men and arms from Fort Claiborne to Baton Rouge was almost certainly governed by the need to build up the defenses east of the Mississippi River, especially along the border of the recently seized portions of West Florida, which Wilkinson feared would be attacked by Spanish forces reportedly en route from Havana to either Mobile or Pensacola. Wilkinson also claimed that his knowledge of developments in the Neutral Ground at this stage was too sketchy to justify any response. He had received reports about raiding parties and believed that they might be under the command of John Adair. That probably gave Wilkinson pause. Adair was still pressing a lawsuit against the general for wrongful arrest during the Burr conspiracy, and he had also testified against Wilkinson at his 1811 court-martial. Wilkinson may well have hesitated to confront the Kentuckian again without conclusive proof of his involvement in illegal acts. Instead the general insinuated that the goal of Adair’s rumored involvement was more likely to be mere plunder than the detachment of Texas or the advancement of Mexican independence (Wilkinson to Eustis, 11 Apr., 18 May, and 13, 22, and 28 July 1812 [DNA: RG 107, LRRS, W-98:6, W-139:6, W-259:6, W-265:6, W-267:6]).
By the first week in August, however, Wilkinson knew more. He reported to the War Department that Magee headed the filibuster and that its aim was to advance on Nacogdoches and San Antonio, though Wilkinson still suspected that its real purpose was plunder and that its presence west of the Sabine River would, in fact, impede the desire of the Mexican revolutionaries to expand trade and communications with the United States. Wilkinson also informed the secretary of war that he had received a visit from an agent of Gutiérrez, one Pierre Girard of New Orleans, who claimed that the Republican Army of the North would shortly be joined by two thousand men from Louisiana, Kentucky, and Tennessee. The agent therefore wished to know whether the general would furnish official American aid to the cause. Believing these claims to be “not quite creditable,” Wilkinson gave them short shrift, reminding Girard that the filibuster was illegal and likely to involve the United States in a war with Spain. He threatened to arrest Magee, but in a manner typical of his manipulative style, he also affected great concern for “the poor Native Mexicans” by declaring that he would “die to give freedom to an oppressed people.” As he recounted these conversations, Wilkinson also hinted that the administration might take advantage of the disturbances in Mexico “to extend our occupances to our western limits the Rio Grand.” He even offered his own services for the task but added that he would not attempt it without instructions (Wilkinson to Eustis, 4 and 10 Aug. 1812 [DNA: RG 107, LRRS, W-286:6, W-303:6]).
Whether the seemingly contradictory impulses embodied in Wilkinson’s remarks prove anything about American policy toward Mexico might be endlessly debated, but in this instance it is unnecessary to decide whether the general hoped to stop the raid or to advance its goals. The administration ignored his hints, expressly instructing him to confine himself to the defense of New Orleans and not to risk hostilities with Spain. As for the filibuster, he was to cooperate with Governor Claiborne to preserve the neutrality of the nation. Moreover, to focus too much attention on the role of Wilkinson at this juncture is to neglect a more important question, namely, can all of these acts of confusion, tardiness, and omission on the part of American officials rightly be viewed as evidence of a tacit agreement on their part to facilitate a filibuster? Might they not, instead, be no more than a chapter of accidents that reflected the limited reach of the early American state? If all of these failures to suppress the filibuster did reflect the administration’s policy choices, then the unimpeded departure of the raiding party for Texas on 8 August 1812 was one of the most impressive feats of policy coordination over vast distances that the federal government achieved at this stage in its history. Given the blunders and administrative mishaps that were to characterize the conduct of the War of 1812, this last explanation seems unlikely, and to construe the various activities of JM, Shaler, Claiborne, Magee, Monroe, Wilkinson, and others as evidence of the implementation of a coherent policy is to read more into the documentary record than is there (Eustis to Wilkinson, 26 Aug. and 21 Sept. 1812 [DNA: RG 107, LSMA]).
The final element of JM’s policy toward Mexico that has been regarded as proof that he condoned the filibuster is the administration’s decision in July 1812 to send Dr. John Hamilton Robinson on a special mission to Nemesio Salcedo, the Spanish commandant-general at Chihuahua in the Internal Provinces of Mexico. The choice of Robinson for this mission certainly seems questionable, inasmuch as he had already made the acquaintance of Salcedo in 1807, during the latter days of the expedition led by Zebulon Montgomery Pike, when the commandant-general had detained the doctor on the suspicion that he was an agent sent to seduce the Comanche Indians from their allegiance to Spain. Yet it was Pike himself—while he was in Washington in June 1812 en route from the Southwest to the Canadian frontier—who suggested that Robinson undertake this mission, and he did so on the assumption that if Mexico broke away from Spain, the Internal Provinces themselves eventually would separate from Mexico. To deal with that development and its likely consequences, the administration might need to open communications with Salcedo in a manner similar to its efforts to make contact with rebels in Mexico. A productive relationship between Chihuahua and Washington was hardly likely to result, however, if bodies of armed men remained free to take advantage of a politically volatile situation by waging “predetory warfare” from the Neutral Ground. It thus became Robinson’s assignment to deliver Salcedo an assurance from JM that the president wished to preserve the integrity of the Neutral Ground—as it had been defined by the Wilkinson-Herrara agreement of November 1806—until such time as an “amicable negotiation” on the disputed territory could take place. This assurance was accompanied by an avowal that the pressures of war with Great Britain might drive the United States to seize East Florida and that if such a development did occur, Salcedo should not regard it as evidence that JM was contemplating similar actions beyond the Sabine River (Pike to Monroe, 19 June 1812 [NN: Monroe Papers]; Monroe to Robinson, 1 July 1812 [DNA: RG 59, Correspondence Relating to the Filibustering Expedition against the Spanish Government of Mexico, 1811–1816]).
Such statements, coming when they did, might well be regarded as a classic example of Machiavellian duplicity, intended for no other purpose than to confuse the Spanish about American intentions just as the Gutiérrez-Magee raid got under way. But if it be accepted that the administration had never authorized Shaler to organize a filibuster, if it be accepted that the administration did not regard Shaler’s conduct as constituting such an activity, and if the administration further believed that Shaler and others would do whatever they could to prevent the raid, then it is by no means so clear that JM’s stated desire to preserve the status quo in the Neutral Ground was insincere. Indeed, when Magee learned about Robinson’s mission—in October 1812, as the latter passed through Nacogdoches—he could only assume that its purpose was to thwart the filibuster. His first reaction was to consider preventing Robinson from completing his mission, but he eventually let him continue, after extracting a promise that the doctor would not pass information on to Spanish officials regarding Magee’s troops’ “position … strength or intentions.” Yet Robinson did provide the Spanish with a warning about the raid, and it is reasonable to assume that JM intended him to do so (Shaler to Monroe, 6 Oct. [NNPM: Shaler Letterbooks] and 24 Oct. 1812 [DNA: RG 59, Communications from Special Agents]; Robinson to Monroe, 26 July 1813 [DNA: RG 59, Correspondence Relating to the Filibustering Expedition against the Spanish Government of Mexico, 1811–1816]).
As Robinson was traveling to Texas, Monroe also wrote to Shaler, informing him of Robinson’s mission, stressing that its goals complemented those of Shaler’s mission, and urging the agent to “discountenance” the filibuster, “so far as the expression of [his] opinion [might] avail.” No more than Robinson’s mission itself is this letter proof that Monroe was being disingenuous. If the secretary of state believed that the filibuster was not under Shaler’s control, it would have made no sense for him to instruct the agent to stop it, as opposed to conveying the opinion that JM would not approve of illegal activities. Furthermore, it is difficult to see why the administration should have added Texas as another irritant to the already strained relationship with Spain, especially when any hint of American sponsorship of a raid into the province could have furnished Spain (and its ally Great Britain) with a pretext for commencing hostilities on the southwestern frontier. All of the other information about JM’s policy toward Spain at this juncture supports the impression that the president’s preoccupations were with security matters and territorial disputes east of the Mississippi and not with the issues of American-Spanish relations to the west of the river. By the time Robinson met up with Shaler to convey that message, however, the latter had concluded that the mission of the former would be too late to affect events already in motion (Monroe to Shaler, 1 Sept. 1812 [PHi: Shaler Family Papers]; Shaler to Monroe, 5 Oct. 1812 [DNA: RG 59, Communications from Special Agents]).
In the longer term, little was to come of the Gutiérrez-Magee raid. The filibuster achieved some early minor successes with the capture of Nacogdoches and La Bahía (Goliad) in the fall of 1812. Its progress was then delayed by the need for further preparations, by bad weather, by skirmishes with royalist forces, and by the prolonged illness of Magee, who eventually died in mysterious circumstances in February 1813. The major accomplishment of the raid occurred on 1 April 1813 with the occupation of San Antonio, after which the Mexicans in the Republican Army of the North drew up a constitution declaring Texas to be both independent of Spain and an integral part of the Mexican nation. Gutiérrez was proclaimed the first governor of the new Texas. Anticipating some of these developments, especially the capture of San Antonio, Shaler had already requested a “general passport” from the State Department in November 1812 to facilitate his movements throughout Mexico once he had commenced the duties prescribed in his 1810 instructions. As he pointed out to Monroe, the papers currently in his possession were hardly “proper … to be shewn on unimportant Occasions” (Shaler to Monroe, 10 and 29 Nov. 1812 [ibid.]).
Shaler received his American passport in the first week of April 1813 and, confident of the ultimate success of the raid, made his final preparations for Mexico. He was to be diverted by some unanticipated consequences of the occupation of San Antonio. Always an idealist, Shaler was greatly offended by the Texan constitution drafted by Gutiérrez and his fellow Mexicans. Regarding the document as a betrayal of republican principles, the agent denounced it as “an absurd revolutionary farce” whose provisions would support Gutiérrez in the style of “an Eastern Basha, while everything around him is penury and misery.” Even worse was the news that the Mexican rebels, apparently on orders from Gutiérrez, had murdered several Spanish officials following the capture of San Antonio. Appalled, Shaler concluded that the continuation of Gutiérrez at the head of the revolutionary forces would be disastrous for the future of republicanism in Mexico, and he resolved to appeal to the Americans in the ranks of the filibuster to replace Gutiérrez as commander with another Spanish-American rebel, José Álvarez de Toledo, who had arrived in New Orleans from Pittsburgh in the spring of 1813 (Shaler to Monroe, 3 and 18 Apr., 2 and 14 May, and 12 June 1813 [ibid.]).
Shaler’s campaign against Gutiérrez was successful, and Toledo took command of the revolutionary forces in the summer of 1813. Those developments, however, brought Shaler a sharp reprimand from Monroe, who reminded the agent in the first week of June that his instructions did not countenance meddling in the affairs of Mexico or “encourage any armaments of any kind against the existing government.” The reason for this abrupt decision is often assumed to be that the administration, worried about the faltering course of the war against Great Britain, suddenly became afraid that Shaler’s actions would compromise American neutrality with Spain. The more likely immediate reason for Monroe’s rebuke of Shaler, though, was the character of Toledo himself. The secretary of state had met Toledo late in 1811, when Gutiérrez was also in Washington, and had entered into understandings with him regarding American policy toward Cuba. Inexplicably, Toledo had failed to honor those understandings, and in October 1812 he had also met with the Spanish minister in Philadelphia, Luis de Onís, to discuss how he might betray revolutionary movements in Spanish America. Both Monroe and Shaler received information about the behavior of Toledo, including the possibility that he might return to the service of the Spanish monarchy, but Shaler, blinded by his disgust with Gutiérrez, chose to disregard the warnings. Monroe did not. In that sense Shaler’s openly avowed efforts to turn the leadership of the revolution in Texas over to Toledo did threaten to compromise both American interests in the Southwest and American neutrality with Spain in far more flagrant ways than anything the agent had done during the previous year (Shaler to Monroe, 10 and 14 July 1813 [ibid.]; Monroe to Shaler, 5 June 1813 [PHi: Shaler Family Papers]).
At that point the administration terminated Shaler’s mission to Mexico. Shortly thereafter, the Gutiérrez-Magee raid itself came to an end. Shaler received Monroe’s reprimand in the first week of August 1813, while on the road to San Antonio. Toledo’s forces were defeated in the same month by a reinvigorated royalist counteroffensive at the Battle of Medina. Shaler accepted the reprimand, withdrew to Natchitoches, and informed the State Department that the “fatal disaster” at Medina promised to be “conclusive of the revolution in the neighboring Provinces perhaps forever.” He then returned to the United States, reporting on his mission to JM and Monroe in Washington in December 1813. On that occasion Monroe, referring to the filibuster, queried the agent with “friendly politeness”: “You know that the U. S. could not take any part in that business?” Shaler admitted that he “knew it well” (Shaler to Monroe, 7 Aug. and 5 and 19 Sept. 1813 [DNA: RG 59, Communications from Special Agents]; Shaler diary entry for 19–21 Dec. 1813 [NNPM: Shaler Letterbooks]).
No matter how the goals of Shaler’s mission to Mexico are defined, the mission itself ended in failure. The agent never reached the interior of Mexico to obtain information on the progress of the Mexican Revolution, nor did the filibuster establish an independent Texas as a prelude to the inclusion of that province within the United States. Shaler’s presence in the company of Gutiérrez and the Republican Army of the North certainly created the impression that the administration backed the Gutiérrez-Magee raid for expansionist purposes, but a closer examination of the surviving records suggests that this impression was more apparent than real. JM’s directive to Monroe on 1 September 1812 that Shaler should do whatever he could to prevent the filibuster is therefore a fairer expression of the president’s policy regarding Texas and Mexico at this time than is the assumption that his administration was covertly encouraging policies of a very different nature.
